Citation Nr: 1114825	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claims.

The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection for any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].  The Board is therefore redenominating the Veteran's PTSD claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as instructed by the Court in Clemons.

In September 2010, a Board hearing was held at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed PTSD was precipitated by stressors which he experienced during active military service while serving in the area of the Republic of Vietnam.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).
A VCAA notice letter was sent to the Veteran regarding his service connection claim in July 2007.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in a December 2007 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010); effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

With respect to element (1) of 38 C.F.R. § 3.304(f), current disability, the medical evidence of record documents continuing diagnoses of PTSD.  See, e.g., a VA treatment record dated in February 2009.  Element (1) is accordingly met.

With respect to element (2) of 38 C.F.R. § 3.304(f), combat status or a confirmed stressor, the Veteran has described in-service stressors that he believes led to the development of PTSD.  In particular, he stated that during his period of military service in Vietnam, while stationed aboard the USS Newport News, he feared for his life because he received enemy gunfire.  

The Board notes that the Veteran's service personnel records show that he served on the USS Newport News from September 1968 to April 1970 and served in Vietnam.  Notably, his personnel records specifically document that he participated and received Hostile Fire Pay for combat operations in Vietnamese waters from November 1968 to June 1969.  As such, the fact that the Veteran was assigned to and stationed aboard a vessel that was present while such events occurred strongly suggests that he was, in fact, exposed to gunfire attack.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).
 
Moreover, as discussed in detail above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, to include suspected gunfire, a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See VA Fast Letter 10-05 (July 16, 2010).  Here, the Veteran has specifically indicated that he was in fear of incoming gunfire during his period of military service.  Further, the Veteran's personnel records document that he was aboard the USS Newport News in Vietnamese waters where he participated and received Hostile Fire Pay for Combat Operations.  His exact location need not be proven. 

In short, after carefully considering the matter the Board believes that there is sufficient evidence in the file which serves to confirm the Veteran's claimed stressor.  This is particularly so, given the weight of a veteran's lay testimony in light of the recent regulation amendment of the PTSD provisions.  Accordingly, the Veteran's fear from incoming gunfire during his military service is deemed to be corroborated, and element (2) is therefore met.

With respect to element (3), the Veteran's confirmed in-service stressors, consistent with his military service, have arguably been linked to his currently diagnosed PTSD by a February 2009 VA treatment record.  Element (3) of 38 C.F.R. § 3.304(f) has therefore also been met.

In summary, for the reasons and bases expressed above, the Board concludes that service connection for PTSD is warranted.  The appeal is allowed.


ORDER

Entitlement to PTSD is granted.  




REMAND

Service connection for Lumbar Spine Disability

As detailed above, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), the medical evidence of record documents diagnoses of degenerative disc disease of the lumbar spine.  See, e.g., a VA treatment record dated in April 2007.  Accordingly, Hickson element (1), current disability, is satisfied.

Turning to Hickson element (2), in-service incurrence of an injury or disease, the Veteran contends that while serving on the USS Newport News, he injured his back from handling heavy projectile weapons and other supplies.  See the September 2010 Board hearing transcript, pgs. 12-13.  

The Board notes that the Veteran is competent to attest to experiencing such injuries to his back during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuries to his back.  Further, as discussed above, the Board finds the Veteran credible in detailing his combat operations while serving aboard the USS Newport News in Vietnamese waters.  

With respect to Hickson element (3), medical nexus, none of the medical records currently associated with the Veteran's VA claims folder offer an opinion as to a possible causal relationship between the Veteran's lumbar spine disability and his military service.

In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's disability and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide any recent medical examination and treatment records pertaining to his degenerative disc disease of the lumbar spine disability.  The RO should take appropriate steps to secure any records so identified and associate them with the Veteran's VA claims folder.

2. Thereafter, the Veteran should be afforded a VA examination for the purpose of obtaining an opinion as 
whether it is at least as likely as not (50 percent or greater) that his current lumbar spine disability is etiologically related to his active service, to include handling heavy weaponry and other supplies during combat operations.  

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


